 



EXHIBIT 10.1

COSTAR GROUP, INC.
1998 STOCK INCENTIVE PLAN
(AS LAST AMENDED ON JUNE 18, 2002)

I.    Purpose

         CoStar Group, Inc., a Delaware corporation “CoStar” or the “Company”),
wishes to recruit, reward, and retain employees and outside directors. To
further these objectives, the Company hereby sets forth the CoStar Group, Inc.
1998 Stock Incentive Plan (the “Plan”) to provide options (“Options”) or direct
grants (“Stock Grants” and, together with the Options, “Awards”) to employees
and outside directors with respect to shares of the Company’s common stock (the
“Common Stock”). The Plan is effective as of the effective date (the “Effective
Date”) of the Company’s registration under Section 12 of the Securities Exchange
Act of 1934 (the “Exchange Act”) with respect to its initial public offering
(“IPO”).

II.    Participants

         All Employees of CoStar and any Eligible Subsidiaries are eligible for
Options and Stock Grants under this Plan, as are the directors of CoStar and the
Eligible Subsidiaries who are not employees (“Eligible Directors”). Eligible
employees and directors become “optionees” when the Administrator grants them an
option under this Plan or “recipients” when they receive a direct grant of
Common Stock. (Optionees and recipients are referred to collectively as
“participants.” The term participant also includes, where appropriate, a person
authorized to exercise an Award in place of the original optionee.) The
Administrator may also grant Options or make Stock Grants to certain other
service providers.

         Employee means any person employed as a common law employee of the
Company or an Eligible Subsidiary.

III.    Administrator

         The Administrator will be the Compensation Committee of the Board of
Directors of CoStar (the “Compensation Committee”), unless the Board specifies
another committee. The Board may also act under the Plan as though it were the
Compensation Committee.

         The Administrator is responsible for the general operation and
administration of the Plan and for carrying out its provisions and has full
discretion in interpreting and administering the provisions of the Plan. Subject
to the express provisions of the Plan, the Administrator may exercise such
powers and authority of the Board as the Administrator may find necessary or
appropriate to carry out its functions. The Administrator may delegate its
functions (other than those described in the Granting of Awards section) to
officers or employees of CoStar.

         The Administrator’s powers will include, but not be limited to, the
power to amend, waive, or extend any provision or limitation of any Award. The
Administrator may act through meetings of a majority of its members or by
unanimous consent.

IV.     Granting of Awards

         Subject to the terms of the Plan, the Administrator will, in its sole
discretion, determine:

 



--------------------------------------------------------------------------------



 





  (a)   the participants who receive Awards,     (b)   the terms of such Awards,
    (c)   the schedule for exercisability or nonforfeitability (including any
requirements that the participant or the Company satisfy performance criteria),
    (d)   the time and conditions for expiration of the Award, and     (e)   the
form of payment due upon exercise, if any.

         The Administrator’s determinations under the Plan need not be uniform
and need not consider whether possible participants are similarly situated.

         Options granted to employees may be nonqualified stock options
(“NQSOs”) or “incentive stock options” (“ISOs”) within the meaning of
Section 422 of the Internal Revenue Code of 1986, as amended from time to time
(the “Code”), or the corresponding provision of any subsequently enacted tax
statute. Options granted to Eligible Directors must be NQSOs. The Administrator
will not grant ISOs unless the stockholders have approved the Plan.

         The Administrator may impose such conditions on or charge such price
for the Stock Grants as it deems appropriate.

         Substitutions.   The Administrator may also grant Awards in
substitution for options or other equity interests held by individuals (i) as a
result of their employment by or services to Realty Information Group, L.P. or
(ii) who become Employees of the Company or of an Eligible Subsidiary as a
result of the Company’s acquiring or merging with the individual’s employer or
acquiring its assets. If necessary to conform the Awards to the interests for
which they are substitutes, the Administrator may grant substitute Awards under
terms and conditions that vary from those the Plan otherwise requires.

V.     Director Automatic Option Grants

         At the first meeting of the Board of Directors following each annual
meeting of stockholders, the Chairman of the Board of Directors and each
non-employee director serving on the Board of Directors shall receive an annual
automatic grant of options to purchase 5,000 shares of Common Stock of the
Company. These options shall have an exercise price equal to the Fair Market
Value (as defined below) of the Common Stock on the date of grant, and
one-fourth of the options will vest and become exercisable on each anniversary
of the date of grant, as long as such director is still serving on the Company’s
Board of Directors on such vesting date.

         In addition, at the first meeting of the Board of Directors following
each annual meeting of stockholders, the Chairman of each Board committee of the
Company shall receive an annual automatic grant of options to purchase 1,000
shares of Common Stock of the Company. These options shall have an exercise
price equal to the Fair Market Value of the Common Stock on the date of grant,
and one-fourth of the options will vest and become exercisable on each
anniversary of the date of grant, as long as such director is still serving on
the Company’s Board of Directors on such vesting date.

VI.     Date of Grant

         The Date of Grant will be the date as of which this Plan or the
Administrator grants an Award to a participant, as specified in the Plan or in
the Administrator’s minutes.

2



--------------------------------------------------------------------------------



 



VII.    Exercise Price

         The Exercise Price is the value of the consideration that a participant
must provide in exchange for one share of Common Stock. The Administrator will
determine the Exercise Price under each Award and may set the Exercise Price
without regard to the Exercise Price of any other Awards granted at the same or
any other time. The Company may use the consideration it receives from the
participant for general corporate purposes.

         The Exercise Price per share for NQSOs may not be less than 100% of the
Fair Market Value of a share on the Date of Grant. If an Option is intended to
be an ISO, the Exercise Price per share may not be less than 100% of the Fair
Market Value (on the Date of Grant) of a share of Common Stock covered by the
Option; provided, however, that if the Administrator decides to grant an ISO to
someone covered by Sections 422(b)(6) and 424(d) (as a
more-than-10%-stock-owner), the Exercise Price of the Option must be at least
110% of the Fair Market Value (on the Date of Grant).

         The Administrator may satisfy any state law requirements regarding
adequate consideration for Stock Grants by (i) issuing Common Stock held as
treasury stock or (ii) charging the recipients at least the par value for the
shares covered by the Stock Grant. The Administrator may designate that a
recipient may satisfy (ii) either by direct payments or by the Administrator’s
withholding from other payments due to the recipient.

         Fair Market Value. Fair Market Value of a share of Common Stock for
purposes of the Plan will be determined as follows:



           (a)   if the Common Stock is traded on a national securities
exchange, the closing sale price on that date;              (b)   if the Common
Stock is not traded on any such exchange, the closing sale price as reported by
the National Association of Securities Dealers, Inc. Automated Quotation System
(“Nasdaq”) for such date;              (c)   if no such closing sale price
information is available, the average of the closing bid and asked prices as
reported by Nasdaq for such date; or              (d)   if there are no such
closing bid and asked prices, the average of the closing bid and asked prices as
reported by any other commercial service for such date.

         For any date that is not a trading day, the Fair Market Value of a
share of Common Stock for such date shall be determined by using the closing
sale price or the average of the closing bid and asked prices, as appropriate,
for the immediately preceding trading day.

         The Fair Market Value will be deemed equal to the IPO price for any
Options granted as of the date on which the IPO’s underwriters price the IPO.

VIII.    Exercisability

         The Administrator will determine the times and conditions for exercise
of or purchase under each Award but may not extend the period for exercise
beyond the tenth anniversary of its Date of Grant (or five years for ISOs
granted to 10% owners covered by Code Sections 422(b)(6) and 424(d)).

3



--------------------------------------------------------------------------------



 



         Awards will become exercisable at such times and in such manner as the
Administrator determines and the Award Agreement, if any, indicates; provided,
however, that the Administrator may, on such terms and conditions as it
determines appropriate, accelerate the time at which the participant may
exercise any portion of an Award or at which restrictions on Stock Grants lapse.
For Stock Grants, “exercise” refers to acceptance of the Award or lapse of
restrictions, as appropriate in context.

         If the Administrator does not specify otherwise, Options will become
exercisable and restrictions on Stock Grants (other than the Director Formula
Grants) will lapse as to one-third of the covered shares on each of the first,
second, and third anniversaries of the Date of Grant.

         No portion of an Award that is unexercisable at a participant’s
termination of employment will thereafter become exercisable, unless the Award
Agreement provides otherwise, either initially or by amendment.

         Change of Control. Upon a Change of Control (as defined below), all
Options held by current Employees and directors will become fully exercisable
and all restrictions on Stock Grants will lapse. A Change of Control for this
purpose means the occurrence, after the Company’s IPO, of any one or more of the
following events:



           (a)      a person, entity, or group (other than the Company, any
Company subsidiary, any Company benefit plan, or any underwriter temporarily
holding securities for an offering of such securities) acquires ownership of
more than 80% of the undiluted total voting power of the Company’s
then-outstanding securities eligible to vote to elect members of the Board
(“Company Voting Securities”);              (b)      consummation of a merger or
consolidation of the Company into any other entity — unless the holders of the
Company Voting Securities outstanding immediately before such consummation,
together with any trustee or other fiduciary holding securities under a Company
benefit plan, hold securities that represent immediately after such merger or
consolidation at least 20% of the combined voting power of the then outstanding
voting securities of either the Company or the other surviving entity or its
parent; or              (c)      the stockholders of the Company approve (i) a
plan of complete liquidation or dissolution of the Company or (ii) an agreement
for the Company’s sale or disposition of all or substantially all the Company’s
assets, and such liquidation, dissolution, sale, or disposition is consummated.

         Even if other tests are met, a Change of Control has not occurred under
any circumstance in which the Company files for bankruptcy protection or is
reorganized following a bankruptcy filing.

         The Adjustment Upon Changes in Capital Stock provisions will also apply
if the Change of Control is a Substantial Corporate Change (as defined in those
provisions).

IX.     Limitation on ISOs

         An Option granted to an employee will be an ISO only to the extent that
the aggregate Fair Market Value (determined at the Date of Grant) of the stock
with respect to which ISOs are exercisable for the first time by the optionee
during any calendar year (under the Plan and all other plans of the Company and
its subsidiary corporations, within the meaning of Code Section 422(d)), does
not exceed $100,000. This

4



--------------------------------------------------------------------------------



 



limitation will be applied by taking Options into account in the order in which
such Options were granted. If, by design or operation, the Option exceeds this
limit, the excess will be treated as an NQSO.

X.     Method of Exercise

         To exercise any exercisable portion of an Award, the participant must:



           (a)      Deliver a written notice of exercise to the Secretary of the
Company (or to whomever the Administrator designates), in a form complying with
any rules the Administrator may issue, signed by the participant, and specifying
the number of shares of Common Stock underlying the portion of the Award the
participant is exercising;              (b)      Pay the full Exercise Price, if
any, by cashier’s or certified check for the shares of Common Stock with respect
to which the Award is being exercised, unless the Administrator consents to
another form of payment (which could include the use of Common Stock); and    
         (c)      Deliver to the Administrator such representations and
documents as the Administrator, in its sole discretion, may consider necessary
or advisable.

         Payment in full of the Exercise Price need not accompany the written
notice of exercise provided the notice directs that the stock certificates for
the shares issued upon the exercise be delivered to a licensed broker acceptable
to the Company as the agent for the individual exercising the option and at the
time of closing of the sale of the Common Stock issued upon exercise of the
Option, the broker will tender to the Company cash or cash equivalents
acceptable to the Company and equal to the Exercise Price.

         If the Administrator agrees to payment through the tender to the
Company of shares of Common Stock, the individual must have held the stock being
tendered for at least six months at the time of surrender. Shares of stock
offered as payment will be valued, for purposes of determining the extent to
which the participant has paid the Exercise Price, at their Fair Market Value on
the date of exercise. The Administrator may also, in its discretion, accept
attestation of ownership of Common Stock and issue a net number of shares upon
Option exercise.

XI.    Award Expiration

         No one may exercise an Award more than ten years after its Date of
Grant (or five years, for an ISO granted to a more-than-10% shareholder). Unless
the Award Agreement provides otherwise, either initially or by amendment, no one
may exercise an Award after the first to occur of:

         Employment Termination. The 90th day after the date of termination of
employment (other than for death or Disability), where termination of employment
means the time when the employer-employee or other service-providing
relationship between the employee and the Company ends for any reason, including
retirement. Unless the Award Agreement provides otherwise, termination of
employment does not include instances in which the Company immediately rehires a
common law employee as an independent contractor. The Administrator, in its sole
discretion, will determine all questions of whether particular terminations or
leaves of absence are terminations of employment;

         Disability. For disability, the earlier of (i) the first anniversary of
the participant’s termination of employment for disability and (ii) thirty (30)
days after the participant no longer has a disability, where

5



--------------------------------------------------------------------------------



 



“disability” means the inability to engage in any substantial gainful activity
by reason of any medically determinable physical or mental impairment that can
be expected to result in death or that has lasted or can be expected to last for
a continuous period of not less than twelve months; or



    Death.    The date twelve months after the participant’s death.

         If exercise is permitted after termination of employment, the Award
will nevertheless expire as of the date that the former service provider
violates any covenant not to compete in effect between the Company and the
former employee. In addition, an optionee who exercises an Option more than
90 days after termination of employment with the Company and/or the Eligible
Subsidiaries will only receive ISO treatment to the extent permitted by law, and
becoming or remaining an employee of another related company (that is not an
Eligible Subsidiary) or an independent contractor to the Company will not
prevent loss of ISO status as a result of the formal termination of employment.

         Nothing in this Plan extends the term of an Award beyond the tenth
anniversary of its Date of Grant, nor does anything in this Award Expiration
section make an Award exercisable that has not otherwise become exercisable.

XII.    Award Agreement

         Option Agreements will set forth the terms of each Option and will
include such terms and conditions, consistent with the Plan, as the
Administrator may determine are necessary or advisable. To the extent the
agreement is inconsistent with the Plan, the Plan will govern. The Option
Agreements may contain special rules. The Administrator may, but is not required
to, issue agreements for Stock Grants.

XIII.    Stock Subject to Plan

         Except as adjusted below under Corporate Changes, the aggregate number
of shares of Common Stock that may be issued under the Awards (whether ISOs,
NQSOs, or Stock Grants) may not exceed 3,750,000 shares and the maximum number
of shares that may be granted under Awards for a single individual in a calendar
year may not exceed 400,000 shares. (The individual maximum applies only to
Awards first made under this Plan and not to Awards made in substitution of a
prior employer’s options or other incentives, except as Code Section 162(m)
otherwise requires.) The Common Stock will come from either authorized but
unissued shares or from previously issued shares that the Company reacquires,
including shares it purchases on the open market. If any Award expires, is
canceled, or terminates for any other reason, the shares of Common Stock
available under that Award will again be available for the granting of new
Awards (but will be counted against that calendar year’s limit for a given
individual).

         No adjustment will be made for a dividend or other right for which the
record date precedes the date of exercise.

         The participant will have no rights of a stockholder with respect to
the shares of stock subject to an Award except to the extent that the Company
has issued certificates for, or otherwise confirmed ownership of, such shares
upon the exercise of the Award.

         The Company will not issue fractional shares pursuant to the exercise
of an Award, but the Administrator may, in its discretion, direct the Company to
make a cash payment in lieu of fractional shares.

6



--------------------------------------------------------------------------------



 



XIV.    Person Who May Exercise

         During the participant’s lifetime, only the participant or his duly
appointed guardian or personal representative may exercise the Awards. After his
death, his personal representative or any other person authorized under a will
or under the laws of descent and distribution may exercise any then exercisable
portion of an Award. If someone other than the original recipient seeks to
exercise any portion of an Award, the Administrator may request such proof as it
may consider necessary or appropriate of the person’s right to exercise the
Award.

XV.    Adjustments upon Changes in Capital Stock

         Subject to any required action by the Company (which it shall promptly
take) or its stockholders, and subject to the provisions of applicable corporate
law, if, after the Date of Grant of an Award:



           (a)      the outstanding shares of Common Stock increase or decrease
or change into or are exchanged for a different number or kind of security by
reason of any recapitalization, reclassification, stock split, reverse stock
split, combination of shares, exchange of shares, stock dividend, or other
distribution payable in capital stock, or              (b)      some other
increase or decrease in such Common Stock occurs without the Company’s receiving
consideration,

         the Administrator may make a proportionate and appropriate adjustment
in the number of shares of Common Stock underlying each Award, so that the
proportionate interest of the participant immediately following such event will,
to the extent practicable, be the same as immediately before such event. (This
adjustment does not apply to Common Stock that the optionee has already
purchased nor to Stock Grants that are already nonforfeitable, except to the
extent of similar treatment for all stockholders.) Unless the Administrator
determines another method would be appropriate, any such adjustment to an Award
will not change the total price with respect to shares of Common Stock
underlying the unexercised portion of the Award but will include a corresponding
proportionate adjustment in the Award’s Exercise Price.

         The Administrator will make a commensurate change to the maximum number
and kind of shares provided in the Stock Subject to Plan section.

         Any issue by the Company of any class of preferred stock, or securities
convertible into shares of common or preferred stock of any class, will not
affect, and no adjustment by reason thereof will be made with respect to, the
number of shares of Common Stock subject to any Award or the Exercise Price
except as this Adjustments section specifically provides. The grant of an Award
under the Plan will not affect in any way the right or power of the Company to
make adjustments, reclassifications, reorganizations or changes of its capital
or business structure, or to merge or to consolidate, or to dissolve, liquidate,
sell, or transfer all or any part of its business or assets.

         Substantial Corporate Change. Upon a Substantial Corporate Change, the
Plan and any unexercised Awards will terminate unless provision is made in
writing in connection with such transaction for:



           (a)     the assumption or continuation of outstanding Awards, or

7



--------------------------------------------------------------------------------



 





           (b)     the substitution for such options or grants of any options or
grants covering the stock or securities of a successor employer corporation, or
a parent or subsidiary of such successor, with appropriate adjustments as to the
number and kind of shares of stock and prices, in which event the Awards will
continue in the manner and under the terms so provided.

         Unless the Board determines otherwise, if an Award would otherwise
terminate pursuant to the preceding sentence, participants who are then
Employees or directors of the Company will have the right, at such time before
the consummation of the transaction causing such termination as the Board
reasonably designates, to exercise any unexercised portions of the Award,
whether or not they had previously become exercisable. However, unless the Board
determines otherwise, the acceleration will not occur if it would render
unavailable “pooling of interest” accounting for any reorganization, merger, or
consolidation of the Company.



    A Substantial Corporate Change means the:



           (a)      dissolution or liquidation of the Company,    
         (b)      merger, consolidation, or reorganization of the Company with
one or more corporations in which the Company is not the surviving corporation,
             (c)      the sale of substantially all of the assets of the Company
to another corporation, or              (d)      any transaction (including a
merger or reorganization in which the Company survives) approved by the Board
that results in any person or entity (other than any affiliate of the Company as
defined in Rule 144(a)(1) under the Securities Act) owning 100% of the combined
voting power of all classes of stock of the Company.

XVI.    Subsidiary Employees

         Employees of Company Subsidiaries will be entitled to participate in
the Plan, except as otherwise designated by the Board of Directors or the
Committee.

         Eligible Subsidiary means each of the Company’s Subsidiaries, except as
the Board otherwise specifies. For ISO grants, Subsidiary means any corporation
(other than the Company) in an unbroken chain of corporations beginning with the
Company if, at the time an ISO is granted to a Participant under the Plan, each
of the corporations (other than the last corporation in the unbroken chain) owns
stock possessing 50% or more of the total combined voting power of all classes
of stock in one of the other corporations in such chain. For NQSOs, the Board or
the Committee can use a different definition of Subsidiary in its discretion.

XVII.    Legal Compliance

         The Company will not issue any shares of Common Stock under an Award
until all applicable requirements imposed by Federal and state securities and
other laws, rules, and regulations, and by any applicable regulatory agencies or
stock exchanges, have been fully met. To that end, the Company may require the
participant to take any reasonable action to comply with such requirements
before issuing such shares. No provision in the Plan or action taken under it
authorizes any action that is otherwise prohibited by Federal or state laws.

8



--------------------------------------------------------------------------------



 



         The Plan is intended to conform to the extent necessary with all
provisions of the Securities Act of 1933 (“Securities Act”) and the Exchange Act
and all regulations and rules the Securities and Exchange Commission issues
under those laws. Notwithstanding anything in the Plan to the contrary, the
Administrator must administer the Plan, and Awards may be granted and exercised,
only in a way that conforms to such laws, rules, and regulations. To the extent
permitted by applicable law, the Plan and any Awards will be deemed amended to
the extent necessary to conform to such laws, rules, and regulations.

XVIII.    Purchase for Investment and Other Restrictions

         Unless a registration statement under the Securities Act covers the
shares of Common Stock a participant receives upon exercise of his Award, the
Administrator may require, at the time of such exercise or receipt of a grant,
that the participant agree in writing to acquire such shares for investment and
not for public resale or distribution, unless and until the shares subject to
the Award are registered under the Securities Act. Unless the shares are
registered under the Securities Act, the participant must acknowledge:



  (a)   that the shares purchased on exercise of the Award are not so
registered, and     (b)   that the participant may not sell or otherwise
transfer the shares unless:



  (1)   the shares have been registered under the Securities Act in connection
with the sale or transfer thereof, or     (2)   counsel satisfactory to the
Company has issued an opinion satisfactory to the Company that the sale or other
transfer of such shares is exempt from registration under the Securities Act,
and     (3)   such sale or transfer complies with all other applicable laws,
rules, and regulations, including all applicable Federal and state securities
laws, rules, and regulations.

         Additionally, the Common Stock, when issued upon the exercise of an
Award, will be subject to any other transfer restrictions, rights of first
refusal, and rights of repurchase set forth in or incorporated by reference into
other applicable documents, including the Company’s articles or certificate of
incorporation, by-laws, or generally applicable stockholders’ agreements.

         The Administrator may, in its sole discretion, take whatever additional
actions it deems appropriate to comply with such restrictions and applicable
laws, including placing legends on certificates and issuing stop-transfer orders
to transfer agents and registrars.

XIX.    Tax Withholding

         The participant must satisfy all applicable Federal, state, and local
income and employment tax withholding requirements before the Company will
deliver stock certificates upon the exercise of an Award. The Company may decide
to satisfy the withholding obligations through additional withholding on salary
or wages. If the Company does not or cannot withhold from other compensation,
the participant must pay the Company, with a cashier’s check or certified check,
the full amounts required by withholding. Payment of withholding obligations is
due before the Company issues shares with respect to the Award. If the Committee
so determines, the participant may instead satisfy the withholding obligations
by directing the Company to

9



--------------------------------------------------------------------------------



 



retain shares from the Award exercise, by tendering previously owned shares, or
by attesting to his ownership of shares (with the distribution of net shares).

XX.     Transfers, Assignments and Pledges

         Unless the Administrator otherwise approves in advance in writing, an
Award may not be assigned, pledged, or otherwise transferred in any way, whether
by operation of law or otherwise or through any legal or equitable proceedings
(including bankruptcy), by the participant to any person, except by will or by
operation of applicable laws of descent and distribution. If Rule 16b-3 then
applies to an Award, the participant may not transfer or pledge shares of Common
Stock acquired under a Stock Grant or upon exercise of an Option until at least
six (6) months have elapsed from (but excluding) the Date of Grant, unless the
Administrator approves otherwise in advance in writing.

XXI.    Amendment or Termination of Plan and Options

         The Board may amend, suspend, or terminate the Plan at any time,
without the consent of the participants or their beneficiaries; provided,
however, that no amendment will deprive any participant or beneficiary of any
previously declared Award. Except as required by law or by the Corporate Changes
section, the Administrator may not, without the participant’s or beneficiary’s
consent, modify the terms and conditions of an Award so as to adversely affect
the participant. No amendment, suspension, or termination of the Plan will,
without the participant’s or beneficiary’s consent, terminate or adversely
affect any right or obligations under any outstanding Awards.

XXII.    Privileges of Stock Ownership

         No participant and no beneficiary or other person claiming under or
through such participant will have any right, title, or interest in or to any
shares of Common Stock allocated or reserved under the Plan or subject to any
Award except as to such shares of Common Stock, if any, that have been issued to
such participant.

XXIII.    Effect on Other Plans

         Whether exercising or receiving an Award causes the participant to
accrue or receive additional benefits under any pension or other plan is
governed solely by the terms of such other plan.

XXIV.    Limitations on Liability

         Notwithstanding any other provisions of the Plan, no individual acting
as a director, employee, or agent of the Company shall be liable to any
participant, former participant, spouse, beneficiary, or any other person for
any claim, loss, liability, or expense incurred in connection with the Plan, nor
shall such individual be personally liable because of any contract or other
instrument he executes in such other capacity. The Company will indemnify and
hold harmless each director, employee, or agent of the Company to whom any duty
or power relating to the administration or interpretation of the Plan has been
or will be delegated, against any cost or expense (including attorneys’ fees) or
liability (including any sum paid in settlement of a claim with the Board’s
approval) arising out of any act or omission to act concerning this Plan unless
arising out of such person’s own fraud or bad faith.

XXV.    No Employment Contract

10



--------------------------------------------------------------------------------



 



         Nothing contained in this Plan constitutes an employment contract
between the Company and the participants. The Plan does not give any participant
any right to be retained in the Company’s employ, nor does it enlarge or
diminish the Company’s right to terminate the participant’s employment.

XXVI.    Applicable Law

         The laws of the State of Delaware (other than its choice of law
provisions) govern this Plan and its interpretation.

XXVII.    Duration of Plan

         Unless the Board extends the Plan’s term, the Administrator may not
grant Awards after May 8, 2008. The Plan will then terminate but will continue
to govern unexercised and unexpired Awards.

11